Name: 2012/813/EU, Euratom: Commission Implementing Decision of 19Ã December 2012 amending Decision 90/178/Euratom, EEC authorising Luxembourg not to take into account certain categories of transactions and to use certain approximate estimates for the calculation of the VAT own resources base (notified under document C(2012) 9533)
 Type: Decision_IMPL
 Subject Matter: taxation;  EU finance;  Europe
 Date Published: 2012-12-21

 21.12.2012 EN Official Journal of the European Union L 352/55 COMMISSION IMPLEMENTING DECISION of 19 December 2012 amending Decision 90/178/Euratom, EEC authorising Luxembourg not to take into account certain categories of transactions and to use certain approximate estimates for the calculation of the VAT own resources base (notified under document C(2012) 9533) (Only the French text is authentic) (2012/813/EU, Euratom) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to Council Regulation (EEC, Euratom) No 1553/89 of 29 May 1989 on the definitive uniform arrangements for the collection of own resources accruing from value added tax (1), and in particular Article 13 thereof, Whereas: (1) Under Article 370 of Council Directive 2006/112/EC of 28 November 2006 on the common system of value added tax (2), Member States which, at 1 January 1978, taxed the transactions listed in Annex X, Part A, may continue to tax those transactions; these transactions must be taken into account for the determination of the VAT resources base. (2) Under Article 371 of Directive 2006/112/EC, Member States which, at 1 January 1978, exempted the transactions listed in Annex X, Part B, may continue to exempt those transactions, in accordance with the conditions applying in the Member State concerned on that date; these transactions must be taken into account for the determination of the VAT resources base. (3) In the case of Luxembourg, the Commission, on the basis of Regulation (EEC, Euratom) No 1553/89, adopted Decision 90/178/Euratom, EEC (3) authorising Luxembourg, with effect from 1 January 1989, not to take into account certain categories of transactions and to use certain approximate estimates for the calculation of the VAT own resources base. (4) The Commission invited Luxembourg to verify whether those authorisations granted to Luxembourg with no explicit limitation in time, were still needed and to confirm this to the Commission; Luxembourg confirmed that authorisation to use approximate estimates for the transactions mentioned in point 4 of Annex X, Part A to Directive 2006/112/EC was obsolete. (5) For the sake of clarity and transparency of Community rules, provisions that have become obsolete or have ceased to have effect should be repealed. (6) The measures provided for in this Decision are in accordance with the opinion of the Advisory Committee on Own Resources, HAS ADOPTED THIS DECISION: Article 1 Article 1(2) of Decision 90/178/Euratom, EEC is hereby deleted. Article 2 This Decision is addressed to the Grand Duchy of Luxembourg. Done at Brussels, 19 December 2012. For the Commission Janusz LEWANDOWSKI Member of the Commission (1) OJ L 155, 7.6.1989, p. 9. (2) OJ L 347, 11.12.2006, p. 1. (3) OJ L 99, 19.4.1990, p. 26.